Citation Nr: 1718514	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-10 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI), manifested by headaches.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1962 until March 1965 and April 1965 until March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston Texas.

In an October 2015 decision, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI), manifested by headaches finding that the Veteran's TBI is not manifested by subjective complaints moderately interfering with work; instrumental activities of daily living; or work, family, or other close relationships. Within the same decision, the Board granted the Veteran a separate rating of 10 percent, and no higher, for TBI, manifested by tinnitus. 

The Veteran appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In an August 2016 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for further proceedings. The case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2016, the Court vacated the Board's October 2015 decision in regard to the claims on appeal. In its decision, the Court found the December 2013 VA medical examination, in which the Board's decision partly relied upon, was inadequate. The Court found that a supplemental examination assessing the Veteran's TBI disability is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected TBI. All requests for records and responses must be associated with the claims folder.

2. Schedule the Veteran for an examination to determine the current nature, extent, and severity of the TBI disability, with tension headaches, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. The rationale for all opinions should be provided. 

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines.

The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

3. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the Veteran. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




